ORDER

PER CURIAM.
Appellant, Mark Still, appeals the judgment of conviction for murder in the first degree, RSMo § 565.020 (1994), and armed criminal action, RSMo § 571.015 (1994), entered by the Circuit Court of the City of St. Louis after a jury trial. Appellant also appeals the judgment denying his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. We further find the judgment denying the Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rules 30.25(b) and 84.16(b).